Citation Nr: 1102365	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for gastrointestinal 
condition, to include acid reflux and hiatal hernia.  

3.  Entitlement to service connection for fungus on both feet.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

The record reveals that the Veteran's claim of entitlement to an 
initial disability rating in excess of 50 percent for service-
connected PTSD was denied in a September 2009 Board decision.  
The Veteran appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In August 2010, the Court issued an 
order vacating the September 2009 decision and remanding the 
issue of entitlement to an initial disability rating in excess of 
50 percent for service-connected PTSD for readjudication 
consistent with the parties' joint motion for remand. 

The Board also notes that the claims of entitlement to service 
connection for a gastrointestinal condition, service connection 
for fungus of the feet, service connection for bilateral hearing 
loss, and service connection for tinnitus were remanded by the 
Board in September 2009.  The issues have now been returned to 
the Board for further review. 

Subsequent to the most recent supplemental statement of the case, 
the Veteran submitted additional evidence, including VA treatment 
records, without a waiver of RO consideration of the evidence.  
See 38 C.F.R. § 20.1304(c) (2010).  However, in November 2010, 
the Veteran submitted a response form and waived the right to 
have his case remanded so that the additional evidence could be 
considered by the RO. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Reasons for Remand:  To request VA treatment records and provide 
new VA examinations and clarifying opinions.  

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims.  The law provides that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).

In the September 2009 decision, the Board denied the Veteran's 
claim for an initial disability rating in excess of 50 percent 
for service-connected PTSD.  The Veteran appealed the decision to 
the Court and in August 2010, the Court endorsed the parties' 
joint motion for remand.  The parties explained that remand of 
the Veteran's claim was warranted because the Board did not 
adequately address the favorable evidence of record in the form 
of the Veteran's lay statements that may possibly support a 70 
percent disability rating.  It was noted that the Veteran stated 
that he had depression a lot; however, the Board did not address 
these statements and the April 2007 VA examiner did not address 
the Veteran's lay statements regarding depression.  Following the 
joint motion for remand, the Veteran has submitted additional VA 
treatment records directly to the Board.  In the August 2010 VA 
treatment record, the Veteran's treating psychiatrist noted that 
she supported the Veteran's claim for a higher initial disability 
rating as the Veteran's symptoms have worsened lately and have 
had an increasingly adverse effect on his qualify of life.  She 
noted that the Veteran was more reclusive, had no desire to go 
places, and was depressed.  The Veteran was assigned a GAF score 
of 51.  In comparison, the May 2010 VA treatment record shows 
that the Veteran was assigned a GAF score of 70, indicating more 
mild symptoms.  In light of the new medical evidence indicating 
that the Veteran's symptoms have worsened and that the Veteran 
was last afforded a VA examination in April 2007, the Board finds 
that a new examination is necessary to adequately reveal the 
current state of the Veteran's PTSD.  See Palczewksi v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. 
Brown, 7 Vet. App. 498, 505- 06 (1998) ("Where the record does 
not adequately reveal the current state of the claimant's 
disability...the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.").  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

In accordance with the Board's September 2009 remand, the Veteran 
was afforded a VA examination in October 2009 with respect to his 
claim for service connection for a gastrointestinal condition.  
In the September 2009 remand, the Board remanded for an 
examination and requested that the examiner provide an opinion as 
to whether it is at least as likely as not that the 
gastrointestinal condition was related to active service and as 
to whether it is at least as likely as not that the Veteran's 
gastrointestinal condition was related to the service-connected 
PTSD or aggravated by the service-connected PTSD.  In the 
examination report, the examiner reviewed the claims file and 
performed a physical examination of the Veteran.  The examiner 
opined that he did not think that the stomach disorder was 
related to any problem that he had in the service.  The examiner 
also opined that he did not think the stomach disorder was due to 
the Veteran's PTSD nor aggravated by his PTSD or medication he 
takes for PTSD.  In an addendum to the report, the examiner 
opined that because of the nature of hiatal hernia and 
gastroesophageal reflux he did not think there was any 
relationship to the Veteran's PTSD or the medication that he 
takes for PTSD, so the opinion was that it was less likely than 
not that the gastrointestinal problem was related to the time he 
spent in the service or his PTSD or his medication that he has 
taken for his PTSD. However, in the addendum, the examiner did 
not discuss whether the Veteran's gastrointestinal condition was 
aggravated by the service-connected PTSD.  Although the examiner 
discussed aggravation in the original examination report, he did 
not provide any supporting rationale for the opinion.  
Furthermore, the Veteran's representative has submitted new 
medical treatise evidence suggesting that there is a relationship 
between gastrointestinal disorders and PTSD.  The Veteran's 
representative has requested that a new VA examination be 
afforded to the Veteran.  As the October 2009 VA examiner did not 
fully comply with the remand instructions and the Veteran has 
submitted new medical evidence related to his claim, the Board 
must remand the claim to obtain a clarifying VA medical opinion, 
accompanied by a rationale in support of that opinion, prior to 
adjudicating this claim.  See Stegall v. West, 11 Vet. App. 268 
(1998); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(stating that VA has discretion to schedule a Veteran for a 
medical examination where it deems an examination necessary to 
make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).  

With respect to the Veteran's claim for service connection for 
fungus of the feet, the Board finds that additional development 
is required.  The Veteran submitted a statement in October 2010 
and stated that after he started this report, he had a six month 
check up.  He explained that the examining physician checked his 
lower legs and found fungus under all of his toe nails and some 
places on the bottom of his feet and the back of his feet.  He 
stated that his primary doctor was at Fort Roots and was the one 
who examined him and prescribed the medication.  It appears that 
the Veteran is referring to the VA medical center (VAMC) now 
named Eugene J. Towbin health care medical center.  The most 
recent VA treatment records are dated in September 2010 and, 
therefore, the RO should make efforts to obtain the identified 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Furthermore, the Board recognizes that the Veteran was afforded a 
VA examination in October 2009 with respect to his claim for 
service connection.  The October 2009 VA examiner opined that 
there was no causal relationship between the Veteran's service 
and fungal infection of the feet and finding no evidence that the 
Veteran had ever been really diagnosed with a fungal infection of 
the feet, the examiner opined that it was less likely than not 
that the fungal disorder of the feet had any relationship to the 
time that the Veteran spent in the service.  Since the October 
2009 VA examiner based the negative nexus opinion, in part, on 
the basis that the Veteran has never been diagnosed with a fungal 
infection of the feet, the examiner should be provided the 
opportunity to review the updated VA treatment records to provide 
a clarifying opinion.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).  

In accordance with the Board's September 2009 remand, the Veteran 
was afforded a VA examination in October 2009 with respect to his 
claim for service connection for bilateral hearing loss and 
tinnitus.  The October 2009 VA examiner reviewed the claims file 
and performed an audiological examination.  The examiner 
diagnosed sensorineural hearing loss in both ears.  However, the 
examiner opined that without a review of military era audiograms, 
it was not possible to provide an opinion, other than based upon 
speculation, concerning the relationship of the Veteran's hearing 
loss and tinnitus to active service.  In an addendum to the 
report, the examiner opined that the Veteran's hearing loss and 
tinnitus were not as likely as not caused by or a result of the 
Veteran's military service.  The rationale for the opinion was 
that there was no evidence of hearing loss or tinnitus found in 
the service treatment records.  However, the absence of in-
service evidence of a hearing disability during service (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post-service 
findings to the injury in service (as opposed to intercurrent 
causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss and tinnitus resulted.  The 
Veteran is considered competent to relate a history of noise 
exposure during service.  See 38 C.F.R. § 3.159(a)(2).  Indeed, 
the Veteran has been awarded the Combat Infantry Badge, which 
indicates that he engaged in combat with the enemy and additional 
evidence submitted verifies the Veteran's service as one of 
Merrill's Marauders.  As such, there is satisfactory evidence 
that the Veteran had noise exposure consistent with the 
circumstances, conditions, or hardships of his service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 
F.3d 389 (1996).  However, section 1154(b) serves only to relax 
the evidentiary burden to establish the incurrence of a disease 
or injury in service. It does not provide a substitute for 
medical-nexus evidence.  See Clyburn v. West, 12 Vet. App. 296, 
303 (1999).

Nevertheless, the October 2009 VA examiner provided an opinion 
based on the fact that the Veteran was not shown to have hearing 
loss in service and did not specifically address whether he had 
such a disability that was otherwise causally or etiologically 
related to his military service, including noise exposure.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Therefore, the Board finds that a clarifying medical 
opinion is necessary for the purpose of determining the nature 
and etiology of any hearing loss that may be present.  

Lastly, the Board finds that the issue of entitlement to service 
connection for tinnitus is inextricably intertwined with the 
issue of entitlement to service connection for bilateral hearing 
loss.  In this regard, "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The Merck manual, 
Section 7, Ch. 85, Inner Ear.  Therefore, if the VA examiner 
determines that the Veteran's bilateral hearing loss is service 
connected, the examiner should then be requested to render an 
opinion as to whether tinnitus may be secondary to the Veteran's 
hearing loss.  38 C.F.R. § 3.310(a).  







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should request VA treatment 
records from September 2010 through the 
present.  

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service- connected disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, the examiner should also take 
into account the Veteran's statements that he 
has depression a lot.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  The RO should refer the Veteran's claims 
file to the October 2009 VA examiner or, if 
he is unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of the 
gastrointestinal condition.  After a review 
of the claims file (including the medical 
treatise evidence submitted), the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
likelihood or higher) that the any current 
gastrointestinal condition was caused or 
aggravated by the service-connected PTSD.  By 
aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  The RO should refer the Veteran's claims 
file to the October 2009 VA examiner or, if 
he is unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of any 
fungus of the feet that may be present.  The 
examiner is requested to review all pertinent 
records associated with the claims file and 
provide an opinion as to whether it is at 
least as likely as not (50 percent likelihood 
or higher) that any fungus of the feet is 
related to active service.  When providing 
the opinion, the examiner should take into 
account that the Veteran is competent to 
report that he has had fungus of the feet 
since active service.   

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

5.  The RO should refer the Veteran's claims 
file to the October 2009 VA examiner or, if 
he is unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of any 
bilateral hearing loss that may be present.  
The examiner is requested to review all 
pertinent records associated with the claims 
file, including the Veteran's service 
treatment records, post-service medical 
records, and statements.

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability 
and a medically sound basis for attributing 
that disability to service may serve as a 
basis for a grant of service connection for 
hearing loss where there is credible evidence 
of acoustic trauma due to significant noise 
exposure in service, post-service audiometric 
findings meeting the regulatory requirements 
for hearing loss disability for VA purposes, 
and a medically sound basis upon which to 
attribute the post-service findings to the 
injury in service.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted that 
he did have combat service, and he is 
competent to attest to factual matters of 
which he had first-hand knowledge.

The examiner should then state an opinion as 
to whether it is at least as likely as not 
(50 percent likelihood or higher) that the 
Veteran's current bilateral hearing loss is 
causally or etiologically related to his 
military service, including noise exposure.  
If so, the examiner should then comment on 
whether the Veteran's tinnitus was caused or 
aggravated by his bilateral hearing loss.  By 
aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

6.  After conducting any development deemed 
appropriate, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.  The record should 
then be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



